NOT FOR PUBLICATION                          FILED
                    UNITED STATES COURT OF APPEALS                       MAY 7 2021
                                                                    MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

NOAH DUGUID, individually and on               No.   17-15320
behalf of himself and all others similarly
situated,                                      D.C. No. 4:15-cv-00985-JST

                Plaintiff-Appellant,

 v.                                            ORDER

FACEBOOK, INC.,

                Defendant-Appellee,

   and

UNITED STATES OF AMERICA,

                Intervenor-Appellee.

                On Remand from the United States Supreme Court

Before: WALLACE, SILER,* and McKEOWN, Circuit Judges.

      The appeal is remanded to the district court for any further proceedings

consistent with the United States Supreme Court’s opinion in Facebook, Inc. v.

Duguid, 141 S. Ct. 1163 (2021).

      REMANDED.


      *
            The Honorable Eugene E. Siler, United States Circuit Judge for the
U.S. Court of Appeals for the Sixth Circuit, sitting by designation.